Citation Nr: 0215395	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating, on an extraschedular 
basis, for traumatic chondromalacia of the left patella with 
degenerative joint disease and quadriceps atrophy (left knee 
disability), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty for training from November 
1981 to March 1982, and on active duty from September 1982 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the veteran's claim of 
entitlement to an increased rating for his traumatic 
chondromalacia of the left patella with degenerative joint 
disease.  The perfected a timely appeal of this determination 
to the Board.

When this matter was previously before the Board in December 
2000, the veteran's claim seeking entitlement to an increased 
rating for his traumatic chondromalacia of the left patella 
with degenerative joint disease was denied on a schedular 
basis only; in that same decision, the Board remanded the 
case to the RO for consideration of his entitlement to an 
increased rating on an extraschedular evaluation basis.  
Because the RO has confirmed and continued its denial of the 
veteran's claim for an increased rating, the case has been 
returned to the Board for further appellate consideration.

In addition, in a June 2002 rating decision, the RO granted 
the veteran's claim of service connection for atrophy of the 
left thigh as secondary to his service-connected left knee 
disability and recharacterized the service-connected 
disability to include that manifestation.  As such, the Board 
has identified the issue on appeal as indicated on the title 
page.

The veteran's timely challenge to the RO's August 2001 rating 
decision that denied service connection for low back and 
right knee conditions, on a direct basis as well as secondary 
to his left knee disability, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's left knee disability results in marked 
interference with employment and thus presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The disability picture presented by the veteran's service-
connected left knee disability warrants the assignment of 30 
percent rating on an extraschedular basis.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.321 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of entitlement to an increased rating for his 
left knee disability on an extraschedular basis, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his left knee disability 
in September 1998, April 1999 and October 2001.  In addition, 
the September 1998 and April 1999 examiners commented on the 
disability's interference with the veteran's employment.  He 
and his representative have also been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In a May 2001 letter, the RO notified the veteran of 
the evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a second remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Extraschedular consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

As a preliminary matter, the Board reiterates that, as noted 
in the introduction, in December 2000 the Board denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent on a schedular basis, and remanded this case for 
consideration of an increased rating on an extraschedular 
basis only.  The veteran did not file a Notice of Appeal of 
the Board's December 2000 determination with the United 
States Court of Appeals for Veterans Claims) (Court) and 
therefore the December 2000 Board decision denying an 
increased schedular evaluation became final based on the 
evidence then of record.  38 U.S.C.A. § 7266.  As such, the 
issue of entitlement to an increased schedular rating is no 
longer before the Board.

The Board has reviewed the pertinent lay and medical evidence 
of record.  Because it is clear that the veteran's left knee 
disability does have a significant impact on his 
employability, and in light of the December 2000 decision, in 
this decision the Board will confine its discussion to the 
evidence that concerns whether the disability picture 
presented by the veteran's service-connected left knee 
disability warrants the assignment of an increased rating on 
an extraschedular basis.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

In numerous statements, the veteran asserts that his left 
knee disability warrants an increased rating on an 
extraschedular basis because the disability is productive of 
marked interference with his employment.  In support, he 
reports that he was fired from his job working in a 
supermarket because he moved too slowly and thus was unable 
to perform the physical activities required of that position.  
To substantiate this claim, he has submitted a June 1999 
statement from his former manager at that supermarket in 
which that manager substantiated the veteran's claim, 
stating, "On March 17, 1999, I dismissed [the veteran] from 
work at Glenville Foodland because he was moving too slow for 
the type of work he was doing."

In the December 2000 decision, while denying entitlement to a 
schedular evaluation in excess of 10 percent, the Board 
specifically determined that the veteran's left knee 
disability had a significant impact on his employment.  
Following the Board's December 2000 remand, in a June 2002 
rating decision, the RO denied the veteran's claim seeking 
the assignment of an increased rating on an extraschedular 
rating basis, holding that the disability picture did not 
present such exceptional factors as marked interference with 
employment or frequent periods of hospitalization due to the 
left knee disability.

In that same decision, the RO granted service connection for 
atrophy of the left thigh, claimed as secondary to the 
veteran's left knee disability, and recharacterized the 
service-connected disability as traumatic chondromalacia of 
the left patella with degenerative joint disease and 
quadriceps atrophy.  In doing so, however, the RO confirmed 
and continued the 10 percent rating under Diagnostic Code 
5010-5260.  In granting service connection for atrophy of the 
veteran's left thigh, the RO stated, "This condition is 
considered part and parcel of the left knee disability and 
will be evaluated with the total left knee impairment."  In 
a June 2002 statement, the veteran challenged the RO's 
determination, maintaining that his atrophy of the left thigh 
warranted a separate compensable evaluation.

In the September 1998 VA examination report, the examiner 
diagnosed the veteran as having severe chondromalacia of his 
patella with some restrictive motion.  The examiner added 
that the veteran definitely had pain from 90 to 120 degrees 
of flexion and could not do any kind of work that involved 
squatting down or kneeling.  The examiner further stated that 
the veteran was physically unable to perform any type of 
employment that required climbing ladders or ascending or 
descending hills because he required the benefit of a cane to 
do so.  In addition, he reported that, unfortunately, there 
was no surgical correction that could treat the veteran's 
condition and that the treatment he had already received had 
already resulted in the maximum benefit, which meant that the 
veteran was probably always going to deal with this situation 
for the rest of his life.  The examiner further commented, 
"His condition is interfering with his ability to earn a 
living because he has missed several days at work at Food 
Land because of the knee.  He probably misses several days 
every year."

That veteran was afforded another formal VA examination in 
April 1999.  The report reflects that he was diagnosed as 
having post-traumatic chondromalacia of the patella secondary 
to falling on the left knee service.  Subsequent to offering 
this diagnosis, the examiner commented that the veteran's 
major physical impairment was his chondromalacia of the left 
patella that was productive of a limp and resulted in his 
inability to perform any type of physical activity that 
"loads" the patella joint, which he explained included 
squatting, climbing, and ascending or descending hills.  He 
added that the veteran's left knee condition was "quite 
significant" and was beginning to interfere with his ability 
to earn a living.  The examiner further stated, "[I]t is my 
opinion that the [veteran's] loss of his job at Foodland was 
a direct result of the injury he sustained to his left knee 
while in basic training in the 1980's."

In light of the above, the Board agrees with the veteran and 
finds that the veteran's left knee disability presents an 
exceptional or unusual disability picture because it is 
productive of marked interference with employment, rendering 
impractical the application of the regular schedular 
standards.  Based on a careful analysis of the lay and 
medical evidence, the Board concludes that the veteran's left 
knee disability warrants a 30 percent evaluation on an 
extraschedular basis.  

In reaching this conclusion, the Board notes that the 
veteran's left thigh atrophy, a manifestation of his left 
knee disability, is reflective of the severity of the 
disability.  As such, the Board has considered this 
manifestation in determining that the award of a 30 percent 
rating, on an extraschedular basis, is warranted.  It 
therefore follows that a separate evaluation for this 
manifestation is not appropriate.

In addition, the Board finds that an extraschedular 
evaluation in excess of 30 percent is not warranted.  In 
reaching this conclusion, the Board notes that, although his 
left knee disability is productive of marked interference 
with his employability, there is no evidence showing that he 
is unemployable due to this condition, and in fact, the 
veteran does not contend otherwise.  Indeed, in July 1999, 
the RO denied his claim seeking a total disability rating 
based on individual unemployability due to service-connected 
disabilities, and the veteran did not appeal that 
determination.


ORDER

A 30 percent evaluation for traumatic chondromalacia of the 
left patella with degenerative joint disease and quadriceps 
atrophy is granted on an extraschedular basis, subject to 
controlling regulations governing the payment of monetary 
benefits.


REMAND


In an August 2001 rating action, the RO denied the veteran's 
claims of service connection for low back and right knee 
disabilities.  The veteran was notified of this determination 
in September 2001, and in October 2001, his challenged these 
determination, citing the findings contained in a June 2001 
VA examination report, and requested that the RO "Please 
review the denial of the low back condition and the right 
knee condition based on this exam."  The Board accepts the 
October 2001 statement as a Notice of Disagreement (NOD) 
pursuant to 38 C.F.R. § 20.201 (2001); however, the RO has 
not issued him a Statement of the Case (SOC) with respect to 
these claims.  Under these circumstances, the Board must also 
remand these claims to the RO for the issuance of a Statement 
of the Case (SOC).  See Manlincon v. West, 12 Vet. App. at 
240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

The RO must issue the veteran an SOC with 
respect to his claims of entitlement to 
service connection for low back and right 
knee disabilities, to include claimed as 
secondary to his service-connected left 
knee disability, to include notification 
of the need to timely file a Substantive 
Appeal to perfect his appeals on these 
issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



